Citation Nr: 1614854	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle disorder. 
 
2. Entitlement to an initial rating in excess of 30 percent for bilateral hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985 and from January 1987 to September 1995. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and February 2004 rating decision by the RO in Cleveland, Ohio. 

This matter was remanded by the Board in January 2001, April 2004, July 2008, January 2012, December 2013, and June 2015.  The Board notes that all VA examinations have been conducted and documents have been associated with the claims file to the full extent possible, as ordered.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

When the appeal was before the Board in January 2012, December 2013, and June 2015 the Board referred a claim for entitlement to service connection for diabetes mellitus (filed in August 2007) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record still does not reflect that any action has been taken on this claim, and it is once against referred to the AOJ.  38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  Until August 2002, the Veteran's hidradenitis suppurativa has manifested as exceptional repugnance.

2.  After August 2002, the Veteran's hidradenitis suppurativa required near-constant systemic therapy.  It has never manifested as exfoliative dermatitis, with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.

3.  The preponderance of the evidence is in favor of finding that the Veteran has right ankle disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Until August 2002, the criteria for a disability rating of 50 percent for the Veteran's service-connected hidradenitis suppurativa are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7806 (2002).

2.  After August 2002, the criteria for a disability rating of 60 percent for the Veteran's service-connected hidradenitis suppurativa are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7815 (2015).

3.  Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the grant of the claim for service connection for a right ankle disability herein, discussion of the VCAA for that claim is not required.

In regard to the Veteran's claims for entitlement to an increased rating for hidradenitis, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, several VA examinations have been conducted.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for Bilateral Hidradenitis Suppurativa

During the pendency of this appeal, the criteria for rating skin disorders were
revised effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  Either the old or the new rating criteria may be used, whichever are more favorable to the Veteran, but the new criteria only may be applied prospectively from their effective date.  See 38 USCA § 5110(g), 38 C.F.R. § 3.114, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), VAOPGCPREC 3-2000.  

Further amendment was made to certain criteria for rating the skin, effective October 2008.  See 73 Fed. Reg. 54,708 (2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2014)).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (2008).  As the Veteran has not requested review under the October 2008 revised criteria, the Board will not consider these regulations in this case.

The Veteran's skin disability is rated as 30 percent from September 1995, 100 percent from March 2000, and 30 percent from May 2000.  The Veteran was initially rated by analogy under Diagnostic Code 7806 pertaining to dermatitis or eczema, and more recently under Diagnostic Code 7815 for bullous disorders.  38 C.F.R § 4.118; 38 C.F.R. § 4.20 (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Prior to August 30, 2002

Prior to August 30, 2002, under the former version of DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation, or itching involving an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance needed to be shown.  See 38 C F R § 4 118, DC 7806 (2001).

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 50 percent appropriate until August 2002.  

VA treatment records in 1995 noted that the Veteran was seen for inflamed nodules of the armpit area, which were incised and drained.  An October 1996 VA treatment note stated that the Veteran was treated with steroids, systemic and topical antibiotics, but still sustained flare-ups.

March 1997 outpatient VA clinic notes axillary hidradenitis, seriously flaring the last several years, medical treatment barely working.  Surgical intervention was discussed.  The treatment notes cite that the Veteran has been on antibiotics "long term" with little effect.  The Veteran reported a flare-up when a cyst swelled and burst, leading to drainage.  An April 1997 note stated "no change in hidradenitis."  The Veteran awaited a plastic surgery consult and was placed on Prednisone, a corticosteroid.

The Veteran appeared for a VA examination in September 1998.  The examiner noted constant skin disease with cyst under his axilla which causes itching, pain, and rash.

An August 2000 VA treatment note states that the Veteran is treated "repeatedly" with systemic antibiotics for his hydradenitis, and an excision of a cyst yielded pus and cheesy consistency.

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 50 percent appropriate until August 2002.  Systemic or nervous manifestation or exceptional repugnance warrants a 50 percent rating.  The Veteran was treated for his hidradenitis with systemic antibiotics and steroids.  Further, the inflamed, bursting nodules and cysts described meet the criteria of exceptional repugnance. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.  

This grant of an increased rating to 50 percent up until August 2002, excluding the period of time from March to May 2000 when the Veteran was rated at 100 percent for surgery, represents a full grant of benefits under the rating criteria.

Effective from August 30, 2002

Effective from August 30, 2002, under DC 7815, bullous disorders affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or which require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period are evaluated at 60 percent, while those disabilities which cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or which require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period are evaluated at 30 percent disabling.  38 C.F.R. §4.118 (2003).

Giving the Veteran the benefit of the doubt, the Board finds an increased rating of 60 percent appropriate from August 2002 to present.

The Veteran appeared for a VA examination in March 2003.  The examiner stated that the Veteran has a history of taking systemic antibiotics for hidradenitis, without the condition being controlled.  The examiner noted that the Veteran is suffering from bilateral hidradenitis suppurativa on both axillary areas, which is extending to both anterior aspects (anterior and inner) of both arms.  The examiner noted the condition responded "very poorly" to skin graft surgery undertaken three years prior.  The examiner did not state the percent of the body affected by hidradenitis or state any medications taken for the condition.

In an August 2003 treatment note, the Veteran reported not taking medication for his hidradenitis.  He complained, however, or chronic itching, tenderness and sharp pain due to the lesions.  The examiner found few active lesions, on the buttock and scrotal sac, and residual scars in the form of macules and papules on the chest, arms, legs and face.

A March 2004 and April 2005 VA record listed active outpatient medications taken for the Veteran; the Veteran was prescribed no medication for his hidradenitis.

The Veteran appeared in September 2005 complaining of a hydradenitis flare-up, including draining pustules.  The Veteran was prescribed lotions and soaps, and Hydroxyzine, a systemic antihistamine.

A February 2007 treatment note reflects that the Veteran was prescribed Hydroxyzine capsules three times as needed for itching.

The Veteran appeared for a VA examination in April 2008.  The examiner noted symptoms including constant exudation, itching and shedding, and topical medication only was prescribed for the hidradenitis.  The skin condition was present on the groin and testicles and covered less than 1 percent of body area.

Summer and fall 2009 VA treatment records noted that the Veteran was prescribed Amoxicillin, an antibiotic, to take one tablet by mouth twice daily; refills were marked active and the prescriber was marked non-VA.  It is unclear if the antibiotic is prescribed for hidradenitis.  However, the Veteran was also prescribed topical creams and shampoo for his skin condition to treat itching and pain, as well as bandages and medical kit to lance cysts at that time.  The Veteran was also prescribed Diclofenac by tablet twice daily; an antiinflammatory drug.

In August and December 2010 VA treatment records, the Veteran was prescribed Doxycycline tablets, an antibiotic, and Hydroxyzine tablets, a systemic antihistamine.  Hydrocodone and Meloxicam tablets were prescribed for pain and inflammation.  These medications were marked "active" prescriptions.

The Veteran appeared for a VA examination in March 2012.  No active hidradenitis was noted on the exam.

September 2012 and April 2013 private treatment dermatology records by Dr. D.C. notes the Veteran experiences hidradenitis on the bilateral axilla, groin and buttocks, and recommends Dapsone, a systemic antibiotic medication.  The September 2012 note states that the Veteran is currently prescribed Doxycycline, Ciprofloxacin, Clindamycin, and steroid injections for his skin condition.  Dr. D.C. wrote that oral antibiotics were prescribed to reduce inflammation.  Dr. D.C. discussed the use of Humira when it becomes approved for the skin condition.

The Veteran appeared for a January 2013 VA examination.  The examiner noted that the Veteran was receiving near constant oral medication, Doxycycline 100mg, for his hidradenitis over the past 12 months.

An April 2015 VA treatment record notes that the Veteran was prescribed Doxycline, an antibiotic; whether refills were prescribed is unclear.  Hydroxyzine capsules were prescribed on an as needed basis.  

An October 2015 VA treatment record notes inflammatory papules on the right axilla.  The Veteran was reported as taking Clindamycin, an antibiotic, for hidradenitis lesions on the axilla and pubic area; it is unclear if the medication was in systemic or topical form.

The Veteran appeared for a VA examination in October 2015.  The Veteran reported flare-ups of lesions three times weekly.  The examiner noted multiple hyperpigmented macules and inflammatory papules over the Veteran's chest and back.  The examiner noted no modules on the axilla, although a flare-up was noted three weeks early in a different VA treatment note, and the Veteran declined a groin exam, despite reporting modules in that area.  The Veteran reported not seeking treatment for his flare-ups in the last 2-3 years.  The examiner noted that the Veteran was prescribed systemic antibiotics but had not filled the prescription.  The condition was marked as afflicting no percentage of the Veteran's body area.

Bullous disorders which require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period are evaluated at 60 percent.  The record demonstrates that the Veteran has been prescribed systemic therapy for his hidradenitis on a near-constant basis since August 2002, the date the new regulations went into effect.  The Veteran has consistently and repetitively been prescribed systemic antibiotics, antihistamines, antiinflammatory and pain medication throughout the pendency of the appeal.  There is nothing in the rating criteria to suggest that these medications do not qualify as systemic therapy under the rating criteria.  See, e.g., Brown v. Shinseki, 2012 WL 738725 at *3 (March 8, 2012, Vet. App.) (non-precedential) (holding in the context of an appeal concerning the use of systemic antibiotics for a skin disorder that that the use of the phrase "such as" in Diagnostic Code 7806 "is an ambiguously worded regulation that might be interpreted to apply to 'systemic therapy' that is other than immunosuppressive in nature.").  

The Board acknowledges that upon VA examination often hidradenitis was not found.  However the record supports, and VA examiners have acknowledged, that the hidradenitis manifests in flare-ups, as such, the Board does not weigh the VA examinations more heavily that the body of evidence that supports that the Veteran takes near-constant systemic therapy for treatment of his hidradenitis.  This decision is in accordance with giving the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

A higher rating is not possible under the schedule of ratings for skin.  A higher rating is only possible under the DC 7817 code for exfoliative dermatitis, in which is rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118.  There is no indication that the Veteran's hidradenitis has the above manifestations, nor has the Veteran claimed such.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran reported having suffered hidradenitis manifesting as bursting pustules on the axillary and groin, warranting systemic therapy, symptoms appropriately contemplated under a 50 percent rating until August 2002, and a 60 percent rating thereafter.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Claim for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

Service Connection for Right Ankle Disorder

The Veteran claims that he has a current right ankle diagnosis which is related to two instances of ankle complaints during his period of active service.  STRs document two right ankle injuries; the first occurred in February 1983 when the Veteran twisted his ankle playing basketball and was diagnosed with a right ankle sprain.  In April 1988, the Veteran was again diagnosed with a sprained right ankle after twisting it while walking.  The Veteran also reported experiencing ongoing right ankle symptoms at the September 1995 separation examination, reporting right foot pain since March 1987, though examination of the feet and lower extremities was normal at that time. 

The Veteran has been diagnosed with right ankle strain during the pendency of this appeal.  See VA examination report, May 2010, January 2013. 

Post service, VA outpatient reports are replete with complaints of right ankle pain.  An August 2003 x-ray report indicated normal bone alignment with no visible fracture or dislocation.  The soft tissues were grossly within normal limits, and the ankle mortis was intact.  The images demonstrated that the right ankle was within normal limits.  Bilateral ankle arthralgia was diagnosed.  

An October 2004 x-ray (performed following a May 2004 VA contract examination) indicated a possible old injury and irregularity of the dome of the right talus.  The examiner noted some mild indentation at the dome of the talus just lateral to the talar midline.  The examiner stressed that this could be developmental but could represent an old osteochondral injury.

The Veteran appeared for a VA examination in May 2010, where the Veteran was diagnosed with right ankle strain.  The examiner found a negative nexus to service however, citing that the strain was not treated chronically during the military career.

The Veteran was afforded a VA examination in connection with his claim in January 2013.  As noted above, the Veteran was diagnosed with right ankle strain at that time.  The examiner determined that it was less likely than not that the Veteran's in-service ankle injuries were associated with his current diagnosis.  In support, it was noted that the Veteran had one injury to his right ankle and did not demonstrate continued treatment.  Further, after the Veteran left service, there was no indication that he was consistently treated for a right ankle disorder, and he did not start to experience significant problems until 2009.  The examiner pointed out that right ankle x-rays were normal in May 2010, and that recent film was also normal.

In December 2013, the Board noted that the January 2013 VA examiner's medical opinion was based on a conclusion that x-rays of the right ankle were normal throughout the claims period.  While May 2010 and January 2013 X-rays of the right ankle did not demonstrate any abnormalities, the October 2004 study noted a possible old fracture.  These findings were not addressed by the January 2013 VA examiner. 

Following a Board remand, an addendum opinion was provided in March 2014 by the June 2013 examiner.  In the addendum, the examiner noted both in-service injuries, noting that the 1983 injury had resolved enough for the Veteran to continue with his service career.  However, the October 2004 x-ray was not available for review.  As such, the examiner's opinion was unchanged despite the irregularities of the October 2004 report.  Moreover, the examiner stated that he did not have the Veteran's VA claims file to review, only electronic procedural documents in VBMS, and as such he was also not able to observe the Veteran's complaints of continued ankle pain at the time of separation in 1995. 

Following the fourth Board remand, an addendum opinion was provided in October 2015 by the June 2013 and March 2014 examiner.  The examiner again indicated that the October 2004 x-ray was unable to be reviewed.  He noted that x-rays conducted in August 2003, May 2010, and January 2013 of the right ankle were normal.  The examiner stressed that while the Veteran reported right ankle pain in August 1995, examination was normal, and so the report does not confirm chronicity of the ankle sprain and the January 2013 exam reveals benign condition of that ankle.

Giving the Veteran the benefit of the doubt, the Board finds that service connection for a right ankle disability is warranted, despite the negative VA examinations of record.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.  The record reflects that Veteran was diagnosed with right ankle strain during the appeals period.  He suffered a right ankle injury in service twice, and reported in 1995 ongoing right ankle symptoms since service.  

Although the August 2003 x-ray reflected that the right ankle was within normal limits, the Veteran nevertheless reported right ankle pain.  Indeed, the Veteran has consistently reported right ankle pain since service.  While the Veteran as a lay person has not been shown to be capable of making medical conclusions, the Veteran is competent to establish the presence of observable symptomatology, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470   (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness); but see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

An October 2004 x-ray (performed following a May 2004 VA contract examination) indicated a possible old injury and irregularity of the dome of the right talus.  The examiner noted some mild indentation at the dome of the talus just lateral to the talar midline.  The examiner stressed that this could be developmental but could represent an old osteochondral injury.  This x-ray is apparently unable to be reviewed, although it was marked as reviewed by the 2004 VA examiner, lending credence to the document.

Therefore, giving the Veteran the benefit of the doubt, and in light of the Veteran's in-service right ankle strain diagnoses, diagnosis of right ankle strain during the appeal period, consistent reports of right ankle symptoms since service, and October 2004 x-ray reflecting a possible old osteochondral injury, the Board finds evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

In sum, the Board concludes that the preponderance of the evidence of record is for the Veteran's claim for service connection for a right ankle disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is applicable, as there is approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Until August 2002, the criteria for a disability rating of 50 percent for the Veteran's service-connected hidradenitis suppurativa is granted.

After August 2002, the criteria for a disability rating of 60 percent for the Veteran's service-connected hidradenitis suppurativa is granted.

Service connection for a right ankle disability is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


